       Case 2:19-cv-06152-JMG Document 23 Filed 02/26/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


PETROCHOICE HOLDINGS, INC.             :              CIVIL ACTION
                                       :
                                       :
            v.                         :
                                       :
                                       :
FRANCIS S. OROBONO, JR.                :              NO.: 19-cv-6152

                                  ORDER

            AND NOW, this 26th day of FEBRUARY 2020, in accordance with the

court’s procedure for random reassignment of cases, it is hereby,

            ORDERED that the above-captioned case is reassigned from the

calendar of the Honorable Timothy J. Savage, to the calendar of the Honorable

John M. Gallagher.

                                           FOR THE COURT:



                                           JUAN R. SÁNCHEZ
                                           Chief Judge


                                           ATTEST:


                                           ________________________
                                           KATE BARKMAN
                                           Clerk of Court
